As filed with the Securities and Exchange Commission on January22, 2015 Registration No. 333-198300 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment Number 2 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 OranjTek Co. (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 33-1230065 (I.R.S. Employer Identification Number) 3422 Old Capitol Trail, Suite 700 Wilmington, DE 19808 Phone: (302) 295-6635 (Address, including zip code, and telephone number, including are code, of registrant’s principal executive offices) (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Gregg Jaclin, Esq. Szaferman, Lakind, Blumstein & Blader, PC 101 Grovers Mill Road Second Floor Lawrenceville, NJ 08648 (609) 557-0953 As soon as practicable after the effective date of this registration statement (Approximate date of commencement of the proposed sale to the public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933 check the following box. x If this form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x (Do not check if a smaller reporting company) Proposed Proposed Maximum Title of Each Classof Amount to be Maximum Offering Price Aggregate Offering Amount of Registration Securities to be Registered Registered per Unit Price Fee (1) Common Stock $ $ $ [1] Estimated solely for purposes of calculating the registration fee under Rule 457. The Registrant hereby amends this Regist­­ration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Subject to completion, dated , 2015 PROSPECTUS ORANJTEK, CO. SHARES OF COMMON STOCK 1,000,000 Minimum – 2,000,000 Maximum We are offering a minimum of 1,000,000 and a maximum of 2,000,000 shares of our common stock in a direct public offering, without any involvement of underwriters or broker-dealers on a best efforts basis. The offering price is $0.05 per share. This registration statement constitutes the initial public offering of the company’s common stock. Oranjtek Co. is a development stage company and currently has limited operations. Any investment in the shares offered herein involves a high degree of risk. You should only purchase shares if you can afford a loss of your entire investment. There has been no market for our securities and a public market may never develop, or, if any market does develop, it may not be sustained. Our common stock is not traded on any exchange or on the over-the-counter market. After the effective date of this registration statement, we hope to have a market maker file an application with the Financial Industry Regulatory Authority ("FINRA") for our common stock to be eligible for trading on the OTCBB. We do not yet have a market maker who has agreed to file such application. There can be no assurance that our common stock will ever be quoted on a stock exchange or a quotation service or that any market for our stock will develop. Funds from this offering will be placed in a separate bank account at Bank of America. There is no escrow, trust or similar account in which your subscription will be deposited. The bank account is merely a separate interest bearing savings account under our control where we have segregated your funds.Our officers and directors will not use the subscription proceeds prior to satisfaction of the minimum and issuance of the shares for working capital, collateral for the company, or other purposes. You will not have the right to withdraw your funds during the offering. You will only receive your funds back if we do not raise the minimum amount of the offering within 180 calendar days, with the Company’s discretion to extend the offering for an additional 90 calendar, provided, however, that the offering shall not remain open for more than 270 calendar days, and no creditors attach the funds. If the minimum is not reached by the end of the offering the funds will be promptly returned without interest (see “Plan of Distribution” on page 22 ). Because we are considered a "Shell" company, shareholders' shares will have limited transferability under Rule 144(i), see "Risk Factors." All selling shareholders are underwriters and must sell their respective shares at a fixed price of $0.05 per share for the duration of the offering. There is currently no market for our common stock. PLEASE NOTE THAT THE COMPANY IS A SHELL COMPANY IN ACCORDANCE WITH THE SECURITIES ACT OF 1933. ACCORDINGLY, THE SECURITIES SOLD IN THIS OFFERING CAN ONLY BE RESOLD THROUGH REGISTRATION UNDER THE SECURITIES ACT OF 1933; SECTION 4(l), IF AVAILABLE, FOR NON-AFFILIATES; OR BY MEETING THE FOLLOWING CONDITIONS OF RULE 144(I): · THE ISSUER OF THE SECURITIES THAT WAS FORMERLY A SHELL COMPANY HAS CEASED TO BE A SHELL COMPANY; · THE ISSUER OF THE SECURITIES IS SUBJECT TO THE REPORTING REQUIREMENTS OF SECTION 13 OR 15(D) OF THE EXCHANGE ACT; · THE ISSUER OF THE SECURITIES HAS FILED ALL EXCHANGE ACT REPORTS AND MATERIAL REQUIRED TO BE FILED, AS APPLICABLE, DURING THE PRECEDING 12 MONTHS (OR SUCH SHORTER PERIOD THAT THE ISSUER WAS REQUIRED TO FILE SUCH REQUIRED TO FILE SUCH REPORTS AND MATERIALS), OTHER THAN FORM 8-K REPOTRS; AND AT LEAST ONE YEAR HAS ELAPSED FROM THE TIME THAT THE ISSUER FILED CURRENT FORM 10 TYPE INFORMATION WITH THE SEC REFLECTING ITS STATUS AS AN ENTITY THAT IS NOT A SHELL COMPANY. 2 Investing in our common stock involves risks (see "Risk Factors" starting on page 8). Our common stock will be an illiquid security without an active trading market. Our auditors have issued a going concern opinion. This means that there is substantial doubt that we can continue as an ongoing business for the next twelve months. The financial statements do not include any adjustments that might result from the uncertainty about our ability to continue in business. As such we may have to cease operations and you could lose your investment. The shares of our common stock to be sold by us will be sold on our behalf by our executive officers and directors. Such officers and directors will not receive any compensation or commission on the proceeds from the sale of our shares on our behalf, if any. We are an emerging growth company as defined in the Jumpstart Our Business Startups Act of 2012, or JOBS Act. We, the Company and its promoters, do not seek to engage in a merger, acquisition or business combination with an unidentified private company or person. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to sell these securities in any state where the offer or sale is not permitted. Offering Price Expenses Proceeds to Us Per Share - Minimum $ $ 0 $ Per Share - Maximum $ $ 0 $ Minimum $ $ 18,988 $ 31,012 Maximum $ $ 18,988 $ 81,012 We estimate that we will receive up to $100,000 in gross proceeds from the sale of shares in this offering. We also are estimating our expenses for this offering to be $18, 988. Our net proceeds that we expect to receive from this offering will be $81,012. We will use the net proceeds from this offering to design, produce, market and sell our products and other general corporate purposes. However, given that there is a minimum offering size of $50,000 and a maximum offering size of $100,000, it is possible that we will receive significantly less proceeds than the expected proceeds of $81 ,012. The following is a table that shows the use of proceeds based on the amount of funds we expect to receive on a sliding scale as a percentage of the total offering amount. 50% 75% 100% Use of Proceeds $ $ $ Expenses associated with the offering (including Commissions) $ $ $ Design and develop our products $ $ $ Produce and manufacture our products $ $ $ To support sales and marketing efforts $ $ 20,000 $ 20,000 General working capital purposes $ 0 $ 6,012 $ 31,012 In the event that we do not raise the expected capital of $100,000, we would apply the funds as stated above but would also need to raise additional funding to complete our business goals. We do not know the amounts or source of the funds and will be required to attempt additional financing. There is no guarantee that we will sell any of the securities being offered in this offering. Neither the U.S. Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the Prospectus. Any representation to the contrary is a criminal offense. The date of this Prospectus is January [_], 2015. 3 Table of Contents Page Prospectus Summary 5 Risk Factors 8 Use of Proceeds 18 Determination of Offering Price 19 Dilution of the Price per Share 20 Plan of Distribution; Terms of the Offering 22 Management’s Discussion and Analysis or Plan of Operation 25 Description of our Business and Properties 30 Directors, Executive Officers and Control Persons 34 Executive Compensation 35 Security Ownership of Certain Beneficial Owners and Management 37 Certain Relationships and Related Transactions 37 Description of Securities 38 Shares Eligible for Future Sale 39 Anti-Takeover Provisions 39 Legal Proceedings 39 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 40 Interests of Named Experts and Counsel 40 Additional Information 40 Reports to Security Holders Financial Statements F-1 4 PROSPECTUS SUMMARY The following summary highlights selected information contained in this Prospectus. This summary does not contain all the information that may be important to you. You should read the more detailed information contained in this Prospectus, including but not limited to, the risk factors beginning on page 8. In addition, certain statements are forward-looking statements, which involve risks and uncertainties. See “Disclosure Regarding Forward-Looking Statements.” References in this Prospectus to “OranjTek”, “Company”, “we”, “our”, or “us” refer to OranjTek unless otherwise indicated or the context otherwise requires. Forward-Looking Statements This Prospectus contains forward-looking statements that involve risks and uncertainties. We use words such as anticipate, believe, plan, expect, future, intend and similar expressions to identify such forward-looking statements. You should not place too much reliance on these forward-looking statements. Our actual results may differ materially from those anticipated in these forward-looking statements for many reasons, including the risks faced by us described in the "Risk Factors" section and elsewhere in this Prospectus. Our Company We were incorporated in Delaware on September 17, 2014. We are a development stage company. OranjTek Co is a in the business of designing, manufacturing and selling custom, fashionable high-end umbrellas. We intend to use the net proceeds from this offering to develop our business operations as discussed in "Description of Business" and "Use of Proceeds" elsewhere in this Prospectus. From inception until the date of this filing, we have had very limited operating activities. Our financial statements for the three months ended October 31, 2014 reports no revenues and a net loss of $ 15,290. Our independent registered public accounting firm has issued an audit opinion for OranjTek Co which includes a statement expressing substantial doubt as to our ability to continue as a going concern. Our Directors collectively own 100% of the 2,000,000 outstanding shares of our common stock as of the date of this Offering. If the minimum amount of the shares will be sold, our Directors will own 66.7% of our outstanding common stock. Accordingly, they will have a significant influence in determining the outcome of all corporate transactions or other matters, including control over the election of our directors, mergers, consolidations and the sale of all or substantially all of our assets. The interests of our directors may differ from the interests of the other stockholders and thus result in corporate decisions that are disadvantageous to other shareholders. Our principal executive offices are located at 3422 Old Capital Trail, Suite 700, Wilmington, Delaware 19808 and our telephone number is (302) 295-6635. Our office is a virtual office. The basic annual fee for the virtual office is $315 per year. We also pay $36.90 per month for the phone service and an answering service. We do not have a contract or lease agreement for this arrangement. Our primary website address is www.oranjtek.co. To date, we have purchased and own the domain name but have not completed and launched the website. The information on, or that can be accessed through this website is not part of this prospectus. We are an emerging growth company as defined in the Jumpstart Our Business Startups Act of 2012, or JOBS Act. The Company shall continue to be deemed an emerging growth company until the earliest of: (a) the last day of the fiscal year of the issuer during which it had total annual gross revenues of $1,000,000,000 (as such amount is indexed for inflation every 5 years by the Commission to reflect the change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics, setting the threshold to the nearest 1,000,000) or more; 5 (b) the last day of the fiscal year of the issuer following the fifth anniversary of the date of the first sale of common equity securities of the issuer pursuant to an effective registration statement under this title; (c) the date on which such issuer has, during the previous 3-year period, issued more than $1,000,000,000 in non-convertible debt; or (d) the date on which such issuer is deemed to be a ‘large accelerated filer’, as defined in section 240.12b-2 of title 17, Code of Federal Regulations, or any successor thereto.’. As an “emerging growth company”, we can take advantage of all of the reduced regulatory and reporting requirements that will be available to it so long as it qualifies as an “emerging growth company”. Among other things, this means that the Company's independent registered public accounting firm will not be required to provide an attestation report on the effectiveness of the Company's internal control over financial reporting so long as it qualifies as an “emerging growth company”, which may increase the risk that weaknesses or deficiencies in the internal control over financial reporting go undetected. Likewise, so long as it qualifies as an “emerging growth company”, the Company may elect not to provide certain information, including certain financial information and certain information regarding compensation of executive officers, which would otherwise have been required to provide in filings with the SEC, which may make it more difficult for investors and securities analysts to evaluate the Company. Notwithstanding the above, we are also currently a “smaller reporting company”, meaning that we are not an investment company, an asset-backed issuer, or a majority-owned subsidiary of a parent company that is not a smaller reporting company and have a public float of less than $75 million and annual revenues of less than $50 million during the most recently completed fiscal year. In the event that we are still considered a “smaller reporting company”, at such time are we cease being an “emerging growth company”, we will be required to provide additional disclosure in our SEC filings. However, similar to “emerging growth companies”, “smaller reporting companies” are able to provide simplified executive compensation disclosures in their filings; are exempt from the provisions of Section 404(b) of the Sarbanes-Oxley Act requiring that independent registered public accounting firms provide an attestation report on the effectiveness of internal control over financial reporting; are not required to conduct say-on-pay and frequency votes until annual meetings occurring on or after January 21, 2013; and have certain other decreased disclosure obligations in their SEC filings, including, among other things, only being required to provide two years of audited financial statements in annual reports. Decreased disclosures in our SEC filings due to our status as an “emerging growth company” or “smaller reporting company” may make it harder for investors to analyze the Company’s results of operations and financial prospects. Starting in 2012, our founder, Karen Travis, has envisioned creating a business around developing high-end umbrellas for the fashion conscious.In 2013, Ms. Travis attended the New Designers Show in London where university students showcased innovative designs across a number of product lines, including umbrellas fashion. It was at this event where she met with experts in the fashion industry and began building her idea for OranjTek through researching the global umbrella industry and networking among industry experts. To date OranjTek has been in discussions with several umbrella manufacturers including iBrolly Umbrella in the UK, Guy de Jean in France, J&H Umbrella in China and Pasotti Luxury Umbrellas in Italy. We are in advanced discussions with iBrolly Umbrella who have verbally agreed to produce two umbrella designs made to order. They are able to create exclusive designs for the high-end fashion brands such as Burberry and Coach. We plan to work with iBrolly to create our initial designs. They will provide the initial designs at no cost to the company. The initial designs and prototypes we hope to complete in the first quarter of 2015. We have not entered into any contract. Once the designs and prototypes are completed to our satisfaction, we plan to enter into a manufacturing agreement. We have sourced and are in discussions with several web designers to build OranjTek a website which will showcase our umbrellas and will be our initial sales portal. We are currently working on the comprehensive layout of the website incorporating our logo and company colors to represent our brand. We hope to have that finalized by the second quarter of 2015. 6 The Offering Following is a brief summary of this Offering: Securities being offered: 1,000,000 shares of common stock minimum and 2,000,000 shares of common stock maximum, par value $0.001 Offering price per share: $ 0.05 Offering period: The shares are being offered for a period not to exceed 180 days, which may be extended by an additional 90 days, at the Company’s discretion. In no event, however, shall the offering stay open for more than 270 calendar days. Net proceeds to us: Approximately $31,012 assuming the minimum number of shares is sold. Approximately $81,012 assuming the maximum number of shares is sold. We have expected offering expenses of $18,988. Use of proceeds: We will use the proceeds to pay for the implementation of our business plan, administrative expenses and general working capital and as more fully described in the Use of Proceeds section below on page 18. There is no guarantee that we will receive any proceeds from this offering. Number of shares outstanding before the offering: Number of shares outstanding after the offering: 3,000,000 (if minimum number of shares are sold) 4,000,000 (if maximum number of shares are sold) Selected Financial Data The following financial information summarizes the more complete historical financial information at the end of this Prospectus. The summary information below should be read in conjunction with “Selected Historical Financial Data,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the financial statements and notes thereto included elsewhere in this Prospectus. 7 OranjTek Co. July 31, 2014 Index to the Financial Statements Contents Page(s) Report of Independent Registered Public Accounting Firm F-2 Balance Sheet as of July 31, 2014 F-3 Statement of Operations for the period from September 17, 2013 (Inception) through July 31, 2014 F-4 Statement of Stockholder's Equity for the period from September 17, 2013 (Inception) through July 31, 2014 F-5 Statement of Cash Flows for the period from September 17, 2013 (Inception) through July 31, 2014 F-6 Notes to the Financial Statements F-7 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholder of OranjTek Co. We have audited the accompanying balance sheet of OranjTek Co. (the “Company”) as of July 31, 2014 and the related statements of operations, stockholder’s equity and cash flows for the period from September 17, 2013 (inception) through July 31, 2014.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of July 31, 2014 and the results of its operations and its cash flows for the period from September 17, 2013 (inception) through July 31, 2014 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company had a deficit at July 31, 2014, a net loss and net cash used in operating activities for the period from September 17, 2013 (inception) through July 31, 2014. These factors raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regards to these matters are also described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/Li and Company, PC Li and Company, PC Skillman, New Jersey August 22, 2014 F-2 OranjTek Co. Balance Sheet July 31, 2014 Assets Current Assets Cash $ Prepaid professional fees Total current assets Total assets $ Liabilities and Stockholder's Equity Current Liabilities Accounts payable $
